577 S.E.2d 621 (2003)
357 N.C. 40
Kathy F. GOODWIN
v.
William R. WEBB, Jr., as Executor of the Estate of Claudius Kress Goodwin, Deceased.
No. 524A02.
Supreme Court of North Carolina.
March 28, 2003.
Baucom, Claytor, Benton, Morgan & Wood, P.A., by Rex C. Morgan, Charlotte, for plaintiff-appellee.
Etheridge, Moser, Garner, Bruner & Wansker, PA, by Terry R. Garner, Laurinburg, for defendant-appellant.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals.
REVERSED.